Citation Nr: 1402830	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-28 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a vestibular disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In an April 2011 Board decision, the Veteran's claim of entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus, was remanded for further evidentiary development.  By way of a May 2012 Supplemental Statement of the Case (SSOC), the Appeals Management Center (AMC) continued the RO's initial denial of that claim.  

By a July 2012 rating decision, the Veteran's claim of entitlement to service connection for headaches was granted.  

The Veteran and his wife testified during a Board hearing at the RO in July 2010.  A transcript of that hearing is associated with the claims file.

The Veterans Law Judge who conducted the July 2010 hearing is no longer employed at the Board.  In a July 2012 letter, the Board advised the Veteran that it would afford him the opportunity to provide testimony before another Veterans Law Judge.  He was also advised that he was to respond within 30 days if he wanted another hearing and that if no response were received within the prescribed time, the Board would assume that he did not want another hearing.  The Veteran did not respond to the July 2012 letter.


REMAND

As the record does not reflect substantial compliance with respect to the Board's April 2011 remand directives, the matter must be remanded again to ensure compliance with those directives.

As discussed in the introduction, this matter was before the Board in April 2011, when it was remanded for further evidentiary development.  With respect to entitlement to service connection for vertigo, a VA examination was to be completed.  As part of that examination, the examiner was to opine as to three items.  First, the examiner was to discuss whether it was at least as likely as not that vertigo was incurred in or aggravated by military service, to include as due to a head butt or due to an explosion of a concussion grenade during service.  Second, the examiner was to discuss whether it was at least as likely as not that vertigo was manifested to a compensable degree within one year of the Veteran's discharge from service on April 20, 1973.  Third, the examiner was to discuss whether it was at least as likely as not that the Veteran's vertigo was secondary to service-connected tinnitus.  The Board noted the definition of "secondary" for service connection purposes.  Explanations for each opinion were to be provided.

The Veteran was afforded a VA examination in May 2011.  The report of that VA examination does not include any discussion of the Veteran's purported vertigo.  An addendum opinion was provided in March 2012.  The examiner summarized the findings from past VA examination reports and treatment records.  The examiner also asserted that the "Veteran did not give any indications of having vertigo at the time of the examination [on] May 20, 2011."  As a rationale, the examiner stated "[p]revious exams had indicated that vertigo was not associated with a hearing complex and was centrally located, therefore would not be the result of tinnitus or hearing loss."  

Initially, the Board notes the apparently contradictory statements contained within the March 2012 addendum opinion.  The examiner seems to indicate that the Veteran does not have vertigo.  Nonetheless, the examiner then goes on to opine that vertigo "would not be the result of tinnitus or hearing loss."  It is unclear whether the examiner was stating that the Veteran did not in fact have vertigo, especially given his explanation that vertigo was not related to tinnitus or hearing loss.  The Board notes a June 2009 private treatment record from Park Nicolett Clinic evidencing a diagnosis of vertigo.  Clarification of whether the Veteran suffers from vertigo is necessary before the Board can adjudicate the instant claim.

To the extent that the examiner believed that the Veteran had vertigo, the April 2011 remand directives were not followed.  The examiner merely stated that vertigo was not the result of tinnitus or hearing loss.  No opinion as to direct service connection, to include as due to a head butt or concussion grenade explosion, was provided.  Nor was an opinion as to whether the Veteran's vertigo manifested to compensable degree within one year of discharge from military service.  Finally, while the examiner opined that vertigo would not be the result of tinnitus, the examiner did not offer an opinion as to whether vertigo had been aggravated by tinnitus.  

A remand by the Board confers on an appellant the right to compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not satisfied, the Board itself errs in failing to insure compliance.  Id. at 270-71.  In this instance, it is unclear whether the Veteran suffers from vertigo.  Moreover, to the extent that the Veteran does suffer from vertigo, the examiner has not provided the opinions requested in the Board's April 2011 remand.  Thus, substantial compliance with those directives must be achieved first.  

Since the prior remand, service connection has been awarded for headaches.  Given the nature of the Veteran's claim, questions regarding the possibility of headaches causing or aggravating vertigo should also be addressed.

The Board lastly notes the existence of June 2009 private treatment records from Park Nicolett Clinic.  Those documents indicate the possibility that the Veteran suffers from some vestibular disorder in addition to or separate from vertigo, namely Meniere's Disease.  Upon remand, the examiner must, after performing the necessary testing, opine as to which vestibular disorders, if any, the Veteran experiences.  To that end, the examiner must explain, if applicable, why diagnoses of vertigo and/or Meniere's Disease is/are not appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The agency of original jurisdiction (AOJ) should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

2.  Schedule the Veteran for a VA examination. The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  Any testing necessary to determine whether the Veteran has vertigo, Meniere's Disease, or any other vestibular disorder should be conducted.  All other studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.

The examiner should answer the following questions:

(a) Does the Veteran suffer from any type of vestibular disorder, such as vertigo and/or Meniere's Disease?

In making such a determination, the examiner must comment on June 2009 private treatment records from Park Nicolett Clinic, which appear to suggest that the Veteran suffers from vertigo and/or Meniere's Disease.  If no disease is found, an explanation should be provided, including an explanation of why other evidence suggesting the presence of a disease is not accurate.

(b) If so, is it at least as likely as not, i.e., 50 percent probability or greater, that any such diagnosed disability is related to the Veteran period of active duty service, to include as due to a head butt or due to an explosion of a concussion grenade during service?

(c) If the answer to question (b) is no, is it at least as likely as not, i.e., 50 percent probability or greater, that any such diagnosed vestibular disorder manifested to a compensable degree within one year of the Veteran's discharge from service on April 20, 1973?

(d) If the answers to questions (b) and (c) are no, is it at least as likely as not, i.e., 50 percent probability or greater, that any such diagnosed disability was caused or aggravated (permanently worsened beyond normal progression) by service-connected tinnitus or service-connected headaches?

A full and complete rationale for all opinions expressed must be provided.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptomatology since service.  (If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.))

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

